Examiner’s Comments
Instant office action is in response to communication filed 12/8/2020.
Claims 1-21 are canceled.
Claims 22-41 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “… receiving separation information for sensitive data, the separation information indicating that first data and second data should not pass consecutively through a leakage point of a resource; identifying a first location of the first data; tagging a first instruction that accesses the first location; identifying a second instruction that is subsequent to the first instruction and has at least a partial data path overlap with the first instruction; determining whether the second instruction accesses the second data; and automatically generating a clean request for the first instruction responsive to determining that the second instruction accesses the second data, wherein the clean request is configured to change data at the leakage point subsequent to the first data passing through the leakage point and prior to the second data passing through the leakage point.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

In the applicant's prior art, US 2015/0270952 A1 to SETHUMADHAVAN et al. hereinafter ("Sethumadhavan'') discloses a system for inhibiting side channel attacks (preventing activation of backdoors in a digital circuit where an attacker is attempting to acquire information from hardware units at runtime; Paragraphs [0010], [0013]), comprising: a first resource having electronic components and a known or suspected leakage point (a digital circuit (resource having electronic components) with a hardware backdoor (known or suspected leakage point); Paragraph [0013]); a memory, configured to contain an initial cleaning instruction for changing data residing at the leakage point of the first resource after first data passes through the leakage point (memory embodying software containing executable instructions for obfuscating data (an initial cleaning instruction for changing data) when the hardware backdoor is present (residing at the leakage point) of the hardware unit digital circuit (first resource) after the processed obfuscated data is output (first data passes through the leakage point); Paragraphs [0146], [0153]; Claim 26).

In additional prior art, US 2014/0115405 Al to INTERNATIONAL BUSINESS MACHINES CORPORATION hereinafter (“IBM") discloses a system for inhibiting side channel attacks (side channel compensation based on a side channel monitor for integrity checking (inhibiting attacks); Paragraphs [0013], [0015], [0017]), comprising: a first resource having electronic components and a known or suspected leakage point (high assurance storage system (first resource having electronic components) with a known or suspected side channel (leakage point); Paragraphs [0015], [0037]); a memory, configured to contain an initial cleaning instruction for changing data residing at the leakage point of the first resource after first data passes through the leakage point (memory 410 has executable software including side channel counter-measures and compensation module 208 instructs side channel compensation module 209 (an initial cleaning instruction for changing data residing at the leakage point); Paragraphs [0020], [0027]).

In further prior art, US 2006/0098814 Al to AL-KHORAIDLY et al. hereinafter (“Al-Khoraidly") discloses identifying that sensitive first and second data have at least a substantial chance of consecutively following one another through the leakage point (an elliptic curve hopping protocol for encrypting two consecutive messages (identifying sensitive first and second data consecutively follow one another) at a base point (leakage point); Paragraph [0145]).

However, the combination of Sethumadhavan, IBM and Al-Khoraidly fails to disclose a first resource having electronic components and a known or suspected leakage point; a memory, configured to contain an initial cleaning instruction for changing data residing at the leakage point of the first resource after first data passes through the leakage point, the initial cleaning instruction having been generated upon automatically identifying that sensitive first and second data have at least a substantial chance of consecutively following one another through the leakage point; a tracker, configured to track the path of the first and second data within the system and, upon receipt of an indication that the second data may consecutively and inadvertently follow the first data through the leakage point with no intervening cleaning instruction, redirect the initial cleaning instruction or generate a dynamic cleaning instruction so that a cleaning operation is initiated after the first data passes through the leakage point; and a processor, in communication with the tracker, configured to execute the redirected initial cleaning instruction or the dynamic cleaning instruction. It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this system, because the references taken solely, or in combination, fail to provide the required limitations, and modification of any complementary combination of the references of record would be impermissible and not provide any advantages over the present application.

Although changing data at leakage points is known in the prior art, redirecting or generating a dynamic cleaning instruction based upon the determination that the first and second data are likely to pass through the leakage point consecutively and after the first data passes through the leakage point would not be obvious over any combination of the prior art, and therefore, the claim is novel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492